In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00025-CV
______________________________


VANESSA ADAMS, Appellant

V.

HARTEX PROPERTY GROUP, INC., D/B/A 
THE OAKS OF WOODFOREST APARTMENTS, Appellee



On Appeal from the 55th Judicial District Court
Harris County, Texas
Trial Court No. 9946251





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Cornelius

O P I N I O N

	Vanessa Adams has filed an appeal from a judgment rendered in favor of Hartex Property
Group, Inc., d/b/a the Oaks of Woodforest Apartments.  As part of its docket equalization program,
the Texas Supreme Court transferred the appeal to this Court from the Houston First Court of
Appeals.  The record was originally due to be filed on March 22, 2001.  After being contacted by this
Court several times, on July 11, 2001, counsel filed a motion to extend time to file the reporter's
record and also filed a motion to withdraw from representation.  The motion to withdraw was in
compliance with Tex. R. App.  P. 6.  We granted an extension to September 17, 2001, and also
granted the motion to withdraw. 
	Neither the clerk's nor the reporter's record has been filed.  We have since contacted the
appellant directly.  In our final correspondence of November 7, 2001, we reminded her that she had
taken no action to prosecute the appeal since the filing of the notice of appeal.  We then warned her
that if she did not, within ten days, show good cause for continuing the appeal, it would be subject
to dismissal for want of prosecution.
	Over twenty days have elapsed since we issued the order.  We have received no response. 
In the complete absence of any tangible effort by Adams to pursue her appeal in the face of our
warnings, we now dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b), (c).


	The appeal is dismissed for want of prosecution.

							William J. Cornelius
							Chief Justice

Date Submitted:	December 4, 2001
Date Decided:		December 4, 2001

Do Not Publish